IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00427-CR

JARVIS DWYANE TYSON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                          From the 12th District Court
                             Walker County, Texas
                             Trial Court No. 25638


                          MEMORANDUM OPINION


      Jarvis Dwyane Tyson appealed his conviction for aggravated assault. See TEX.

PENAL CODE ANN. § 22.02(a)(1) (West 2011). He has now filed a motion to dismiss his

appeal which he and his attorneys have signed.

      Tyson’s motion is granted, and this appeal is dismissed. TEX. R. APP. P. 42.2(a).




                                        TOM GRAY
                                        Chief Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 1, 2014
Do not publish
[CR25]




Tyson v. State                            Page 2